                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF ARKANSAS
                                FAYETTEVILLE DIVISION

INTEGRATED DENTISTRY, P.A.                                                             PLAINTIFF

v.                                      No. 5:19-cv-05090

INTEGRATIVE DENTAL
SPECIALISTS, PLLC                                                                    DEFENDANT

                                    OPINION AND ORDER

       Before the Court are Defendant’s motion (Doc. 15) for protective order, Defendant’s

proposed protective order (Doc. 15-2), Plaintiff’s response (Doc. 16) opposing Defendant’s

protective order, and Plaintiff’s proposed protective order (Doc. 15-1). The parties agree that a

protective order is necessary to protect certain information, such as patient healthcare data,

protectable financial and business information, and tax records. However, the parties disagree as

to the means necessary to protect the patient healthcare data. The Court held a telephone hearing

November 26, 2019, to resolve discovery issues similar to those present in this motion. The Court

and parties all agreed a protective order would likely be necessary, and the Court instructed the

parties to file motions with their proposed language and the legal support for that language. After

reviewing the parties’ motions, the Court will grant the parties’ request for a protective order and

will enter a revised protective order separately.

        Federal Rule of Civil Procedure 26(c)(1)(G) provides that “[t]he court may, for good

 cause, issue an order to protect a party or person from annoyance, embarrassment, oppression,

 or undue burden or expense” by “requiring that a trade secret or other confidential research,

 development or commercial information not be revealed or be revealed only in a specified way.”

 Fed. R. Civ. P. 26(c)(1)(G). “The burden is therefore upon the movant to show the necessity of

 its issuance, which contemplates ‘a particular and specific demonstration of fact, as distinguished

                                                    1
 from stereotyped and conclusory statements.’” Gen. Dynamics Corp. v. Selb Mfg. Co., 481 F.2d

 1204, 1212 (8th Cir. 1973) (citing Wright & Miller, Federal Practice and Procedure: Civil §

 2035 at 264-65).

         The parties have shown good cause for the entry of a protective order as to documents

 containing confidential commercial information. Confidential commercial information falls

 squarely within the ambit of Rule 26(c). “Where discovery of confidential commercial

 information is involved, the court must ‘balance the risk of disclosure to competitors against the

 risk that a protective order will impair prosecution or defense of the claims.’” Bussing v. COR

 Clearing, LLC, 2015 WL 4077993, at *2 (D. Neb. July 6, 2015) (quoting Nutratech, Inc. v.

 Syntech (SSPF) Int’l, Inc., 242 F.R.D. 552, 555 (C.D. Cal. 2007)). Here, entry of a protective

 order will neither impair prosecution nor the defense of the claims as the parties are in agreement

 as to the protection of commercial information. The Court finds that good cause has been shown

 for the entry of a protective order regarding documents containing confidential commercial

 information.

       The parties have also shown good cause for the entry of a protective order for patient

healthcare data. Plaintiff requests a list of all Defendant’s patients, their addresses, and the amount

Defendant invoiced each patient. Federal law generally prohibits the disclosure of protected health

information of third parties, but the Health Insurance Portability and Accountability Act of 1996,

Pub. L. No. 104–191, 110 Stat.1936 (also known as “HIPPA”) allows disclosure of this information

for purposes of litigation where a protective order is in place. See 45 C.F.R. § 164.512(e)(1)(ii);

see also Murphy v. Dulay, 768 F.3d 1360, 1369 (11th Cir. 2014) (“[I]nformation may be disclosed

only if the covered entity receives satisfactory assurance from the party seeking the information

that reasonable efforts have been made to either (1) ensure that the individual whose information



                                                  2
is to be shared has been given notice of the request, or (2) secure a qualified protective order.”)

(citing § 164.512(e)(1)(ii)).    Because patient names, addresses, and billing information are

protected by HIPPA, the Court finds good cause to enter a protective order.

        However, Defendant argues a list of all Defendant’s patients is not relevant. Rather “[t]he

only patients that may be relevant would be those that are or were former patients of Plaintiff.”

(Doc. 15, p. 3, ¶ 8). “Broad discovery is an important tool for the litigant, and so ‘relevant

information need not be admissible at trial if the discovery appears reasonably calculated to lead

to the discovery of admissible evidence.’” WWP, Inc. v. Wounded Warriors Family Support, Inc.,

628 F.3d 1032, 1039 (8th Cir. 2011) (citing Fed. R. Civ. P. 26(b)(1)). Defendant does not explain

how only Plaintiff’s patients are relevant to this lawsuit. Plaintiff represents that it intends to cross-

reference Defendant’s patient list with its own mailing list to identify customers who “received

Plaintiff’s direct mail advertising piece but then mistakenly called Defendant to make an

appointment.” (Doc. 16, p. 9). A list containing all Defendant’s patients is relevant to a trademark

infringement suit premised on consumer confusion and falls squarely within the broad scope of

permissible discovery. See Fed. R. Civ. P. 26(b)(1).

        Because the Court finds this information is relevant and discoverable, there is no need for

in camera review of each patient’s information, as suggested by Defendant. Furthermore, the

Court will not require Plaintiff to notify each individual whose information is being released. The

law implies that written notice is unnecessary in the event the Court enters a protective order.

See Murphy, 768 F.3d at 1369. If Defendant believes this is incorrect and is concerned with its

own HIPPA compliance, Defendant may send a written notice to each patient.

        Defendant’s request for a closed courtroom when patient information is “elicited, offered

or discussed” is also denied. A strong presumption in favor of public access to judicial proceedings



                                                    3
“is integral and essential to the integrity of the judiciary.” See Mine Safety Appliances Co. v. N.

River Ins. Co., 73 F.Supp.3d 544, 557-61 (W.D. Pa 2014) (discussing the importance of public

access to judicial proceedings). The party seeking to seal or close any part of a judicial record

“bears the heavy burden of showing that . . . ‘disclosure will work a clearly defined and serious

injury to the party seeking closure.’” Id. at 560 (quoting Miller v. Ind. Hosp., 16 F.3d 549, 551

(3d Cir. 1994)). “Such injury must be shown with specificity” and “[b]road allegations of harm,

bereft of specific examples or articulated reasoning, are insufficient.” Id. Outside of the obvious

HIPPA concerns, Defendant makes no showing as to how patient names, addresses, and amounts

billed would work such a serious injury to Defendant such that closing the courtroom is a necessary

step. The Court takes protecting HIPPA information seriously and includes broad language in its

protective orders to ensure that, if the need arises, additional safeguards can be imposed at trial to

protect that information. Defendant may raise its specific concerns at trial or before any hearings

if the need becomes more apparent, but the Court will not preemptively restrict access to an

otherwise public trial.

       Because the parties have spent the better part of three months engaged in discovery

disputes, the final scheduling order will be modified to extend all deadlines. A modified final

scheduling order will be entered separately. Plaintiff asks for an order directing production of

certain documents within five days and asks for fees associated with this discovery dispute. The

Court will not impose fees. However, both parties are ordered to produce all discoverable

documents not already produced within seven days from the entry of this protective order. The

parties have had over three months to gather information sought by the other party. This protective

order would appear to settle any lingering evidentiary disputes, so the Court expects a seamless

end to discovery.



                                                  4
       IT IS THEREFORE ORDERED that Defendant’s motion (Doc. 15) for a protective order

is GRANTED IN PART and DENIED IN PART. The Court will enter a revised protective order

and an amended final scheduling order separately.

       IT IS SO ORDERED this 30th day of January, 2020.


                                                      /s/P. K. Holmes, III
                                                      P.K. HOLMES, III
                                                      U.S. DISTRICT JUDGE




                                               5
